Exhibit 10.4

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of February 23, 2007 (the “Effective Date”), by and between
Health Net, Inc., a Delaware corporation (the “Company”), with its principal
place of business located at 21650 Oxnard Street, Woodland Hills, California
91367, and Jay M. Gellert (“Executive”).

RECITALS

WHEREAS, the Company desires to continue Executive’s employment in the capacity
as President and Chief Executive Officer; and

WHEREAS, the Company and Executive are entering into this Agreement to establish
the terms and conditions of the employment relationship; and

WHEREAS, this Agreement is intended to amend and restate in its entirety the
Letter Agreement, dated August 22, 1997, the Letter Agreement dated March 2,
2000, the Agreement dated January 1, 2001, and the Letter Agreement dated
October 13, 2002, by and between Executive and the Company, relating to
Executive’s employment with the Company (collectively, the “Prior Employment
Agreement”).

NOW, THEREFORE, in consideration of the following covenants, conditions and
promises contained herein, and other good and valuable consideration, the
Company and Executive hereby agree as follows:

1. Duties and Salary.

A. Duties. Executive’s title is President and Chief Executive Officer, but may
be changed at the discretion of the Board of Directors of the Company (the
“Board”) to a title that reflects a similarly situated senior executive
position. Executive shall report directly to the Board, but Executive’s
reporting relationship may be changed from time to time at the discretion of the
Board. Executive’s duties and responsibilities are to provide executive
leadership and management of the Company, but the Board reserves the right to
assign Executive other duties as needed and to change Executive’s duties from
time to time on reasonable notice, based on Executive’s skills and the needs of
the Company.

B. Salary. Executive will be paid an annual base salary of $1,200,000, which
salary will be paid on a pro-rated bi-weekly basis, less applicable withholdings
(“Base Salary”), covering all hours worked, but the Board may change Executive’s
compensation from time-to-time. Pursuant to the charter of the Compensation
Committee of the Company’s Board of Directors (the “Committee”), Executive’s
Base Salary will be reviewed annually. Any adjustment to Executive’s
compensation must be made with the approval of the Committee and with the
ratification of the independent directors of the Board.

 



--------------------------------------------------------------------------------

C. Disclosure of Personal Compensation Information. As an “executive officer” of
the Company (as such term is defined in the rules and regulations of the
Securities and Exchange Commission (“SEC”)), information regarding Executive’s
employment arrangements with the Company, including, among other things, the
terms of this Agreement and any stock option agreement, restricted stock
agreement, restricted stock unit agreement and/or severance agreement Executive
enters into with the Company from time to time (collectively, “Personal
Compensation Information”), may be disclosed in filings with the SEC, the New
York Stock Exchange (“NYSE”) and/or other regulatory organizations upon the
occurrence of certain triggering events. Such triggering events include, but are
not limited to, the execution of this Agreement and any amendments thereto,
changes in Executive’s Base Salary, any annual incentive payment (whether in the
form of cash or equity) awarded to Executive (in the past or after the date
hereof), and the establishment of performance goals under the Company’s
incentive plans. Executive’s execution of this Agreement will serve as
Executive’s acknowledgement that Executive’s Personal Compensation Information
may be publicly disclosed from time to time in filings with the SEC, NYSE or
otherwise as required by applicable law.

2. Adjustments and Changes in Employment Status. Executive understands that the
Board may make personnel decisions regarding Executive’s employment, including,
but not limited to, decisions regarding any salary adjustment, transfer or
disciplinary action, up to and including termination, consistent with the needs
of the business of the Company.

3. Protection of Proprietary and Confidential Information. Executive agrees that
Executive’s employment creates a relationship of confidence and trust with the
Company with respect to Proprietary and Confidential Information (as defined
below) of the Company learned by Executive during Executive’s employment.

A. Executive agrees not to directly or indirectly use or disclose any of the
Proprietary and Confidential Information of the Company or any of its affiliates
at any time except in connection with the services Executive provides to such
entities. “Proprietary and Confidential Information” shall mean trade secrets,
confidential knowledge, data or any other proprietary or confidential
information of the Company or any of its affiliates, or of any customers,
members, employees or directors of any of such entities, but shall not include
any information that (i) was publicly known and made generally available in the
public domain prior to the time of disclosure to Executive by the Company or
(ii) becomes publicly known and made generally available after disclosure to
Executive by the Company other than as a result of a disclosure by Executive in
violation of this Agreement. By way of illustration but not limitation,
“Proprietary and Confidential Information” includes: (i) trade secrets,
documents, memoranda, reports, files, correspondence, lists and other written
and graphic records affecting or relating to any such entity’s business;
(ii) confidential marketing information including without limitation marketing
strategies, customer and client names and requirements, services, prices,
margins and costs; (iii) confidential financial information; (iv) personnel
information (including without limitation employee compensation); and (v) other
confidential business information.

B. Executive further agrees that at all times during Executive’s employment and
thereafter, Executive will keep in confidence and trust all Proprietary and
Confidential Information, and that Executive will not use or disclose any
Proprietary and Confidential Information or anything related to such information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing Executive’s duties to the Company.

 

- 2 -



--------------------------------------------------------------------------------

C. All Company property, including, but not limited to, Proprietary and
Confidential Information, documents, data, records, apparatus, equipment and
other physical property, whether or not pertaining to Proprietary and
Confidential Information, provided to Executive by the Company or any of its
affiliates or produced by Executive or others in connection with Executive’s
providing services to the Company or any of its affiliates shall be and remain
the sole property of the Company or its affiliates (as the case may be) and
shall be returned promptly to such appropriate entity as and when requested by
such entity. Executive shall return and deliver all such property upon
termination of Executive’s employment, and Executive may not take any such
property or any reproduction of such property upon such termination.

D. Executive recognizes that the Company and its affiliates have received and in
the future will receive information from third parties which is private,
proprietary or confidential information subject to a duty on such entity’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Executive agrees that during Executive’s employment,
and thereafter, Executive owes such entities and such third parties a duty to
hold all such private, proprietary or confidential information received from
third parties in the strictest confidence and not to disclose it, except as
necessary in carrying out Executive’s work for such entities consistent with
such entities’ agreements with such third parties, and not to use it for the
benefit of anyone other than for such entities or such third parties consistent
with such entities’ agreements with such third parties.

E. Executive’s obligations under this Section 3 shall continue after the
termination of Executive’s employment and any breach of this Section 3 shall be
a material breach of this Agreement.

4. Physical Exam. Executive will be required, on an annual basis, to undergo a
physical examination and to send evidence that Executive has undergone such exam
(but in no case the results of such exam) to the Senior Vice President of
Organizational Effectiveness. The Company shall reimburse Executive for any
out-of-pocket expenses relating to the physical examination that are not
otherwise covered by Executive’s health insurance plan.

5. Representations and Warranties of Executive.

A. No Violation; No Conflicts. Executive represents and warrants to the Company
that the entering into of this Agreement and Executive’s performance of
Executive’s duties hereunder, will not violate any agreements with, or trade
secrets of, any other person or entity. Executive further represents and
warrants that Executive does not have any relationship or commitment to any
other person or entity that might be in conflict with Executive’s obligations to
the Company under this Agreement, including but not limited to outside
employment, sales broker relationships, investments or business activities.
Executive understands and agrees that while employed by the Company Executive is
expected to refrain from engaging in any outside activities that might be in
conflict with the business interests of the Company. In addition, Executive
represents and warrants to the Company that Executive has not shared with or
disclosed to, and will not share with or disclose to, the Company any
proprietary or confidential information of Executive’s previous employers or any
other third party.

 

- 3 -



--------------------------------------------------------------------------------

B. Legal Proceedings. Executive represents and warrants to the Company that
Executive has not been arrested, indicted, convicted or otherwise involved in
any criminal or civil action or legal matter that could affect Executive’s
ability to perform Executive’s duties hereunder or that may have a negative
impact on the Company, its reputation or its operations. Executive agrees, to
the extent permitted by applicable law, to notify the Board immediately in the
event that Executive becomes party to any criminal or civil action or other
legal matter in the future that could have an affect on the foregoing
representation.

6. Executive Benefits.

A. Employee Benefit Programs. Executive is eligible to participate in the
Company’s various employee benefit programs and plans in place from time to time
as long as Executive remains employed by the Company and Executive meets the
applicable participation requirements. These benefit programs and plans include
paid time off, which shall not be less than 22 days per calendar year (“PTO”),
holidays, group medical, dental, vision, term life, and short and long term
disability insurance and participation in the Company’s 401(k) plan, tuition
reimbursement plan, deferred compensation plan and Supplemental Executive
Retirement Plan. The Company or its subsidiaries or affiliates may modify,
terminate or amend any benefit or plan in its discretion, retroactively or
prospectively, subject only to applicable law.

B. Required Insurance. Executive is covered by workers’ compensation insurance
and state disability insurance, as required by state law.

C. Financial Counseling Allowance. Executive is entitled to be reimbursed up to
the amount of $5,000 (net of taxes) per year for documented costs incurred for
personal financial counseling services provided to Executive, including tax
preparation, as long as Executive remains employed by the Company.

D. Incentive Bonus. Executive is eligible to participate in the Health Net, Inc.
Executive Incentive Plan (“EIP”) in accordance with the terms of the EIP, which
provides Executive with a target opportunity to earn each plan year up to 125%
of Executive’s Base Salary as additional compensation according to the terms of
the actual EIP documents. The bonus payment will range from 0% to 200% of target
depending upon the actual results achieved, and specific, individually tailored
measures will be established by the Company that must be achieved by Executive
in order for Executive to be eligible to receive bonus payments for a given plan
year. It is understood that the Committee and the Company will award bonus
amounts, if any, as it deems appropriate consistent with the guidelines of the
EIP.

E. Housing/Relocation. The Company will provide Executive, at its expense, with
housing, including the use of utilities, in Woodland Hills, California, at a
reasonable monthly cost. Weekend trips to Executive’s residence in San Francisco
will be at the Company’s expense. Any modification to the housing provided
Executive in Woodland Hills, California, must be approved in advance by the
Committee. In addition, the Committee may review and modify such housing
arrangements in its sole discretion from time to time. Executive may, at
Executive’s option, decide to relocate to Southern California. Should Executive
decide to

 

- 4 -



--------------------------------------------------------------------------------

relocate, the Company will provide Executive with certain benefits to assist
Executive in relocating to Woodland Hills, including: (i) payment for all
packing, shipping and unloading of all Executive’s reasonable household items
upon Executive’s move and up to 60 days storage of such items; and
(ii) assistance with the sale of Executive’s current home to include payment of
up to a 7% real estate commission, and assistance in the purchase of a new home
to include payment of up to two points with respect to financing of such home
and Federal and state tax gross-ups on the above items, as allowed by law.

F. Expenses. Subject to and in accordance with the Company’s written policies
for business and travel expenses, Executive will receive reimbursement for all
business travel and other out-of-pocket expenses reasonably incurred by
Executive in the performance of Executive’s duties pursuant to this Agreement.

G. Company Car. The Company will provide Executive with the use of an
automobile, the type and cost of which must be approved by the Committee. All
expenses associated with Executive’s personal use of such automobile will be
deemed to be imputed income to Executive and will be “grossed-up” for income tax
purposes at the applicable federal and state income tax level.

H. Miscellaneous. Executive is entitled to a (i) Company provided cell phone and
the Company will pay for Executive’s usage of such phone (ii) fax machine to be
installed in Executive’s home and (iii) reimbursement of the cost of the annual
physical exam as set forth in Section 4 above.

7. Equity Grants.

A. Future Equity Grants. Any future equity grants made to Executive will be
granted under one of the Company’s Long-Term Incentive Plans, and will be
subject to the terms of such plan and of the agreement executed in connection
with such grant. Any future equity grants to Executive will be made at the
discretion of the Committee and with the approval of the independent directors
of the Board.

B. Company Stock Ownership Requirement. In accordance with the Executive Officer
Stock Ownership Policy adopted by the Board of Directors of the Company (the
“Executive Stock Ownership Policy”), Executive is required to own shares of
Common Stock of the Company having a value of five times (5x) Executive’s Base
Salary in effect from time to time pursuant to this Agreement (the “Stock
Ownership Requirement”). The number of shares of Common Stock Executive is
required to own will be calculated based on the average NYSE closing price per
share of the Company’s Common Stock (as adjusted for stock splits and similar
changes to the Common Stock) for the most recently completed fiscal year of the
Company.

Using Executive’s current salary of $1,200,000 and a stock price of $45.3450,
which is the average closing price per share of the Company’s Common Stock as of
December 31, 2006, Executive’s current stock ownership requirement is 132,319
(“Target Amount”). The Target Amount is subject to change from time to time
based on (1) changes in the average closing sales price of the Company’s Common
Stock on an annual basis and (2) any changes in Executive’s Base Salary made
pursuant to and in accordance with Section 1B of this Agreement. Any shares of
Company Common Stock that Executive owns, and any restricted stock units or

 

- 5 -



--------------------------------------------------------------------------------

shares of restricted stock of the Company that Executive owns and have vested
count toward the Target Amount. Stock options, unvested restricted stock units,
unvested shares of restricted stock and shares of Common Stock gifted to others
do not count toward the Target Amount.

Executive will be notified on an annual basis of any changes in Executive’s
Target Amount.

C. Stock Plan Amendments. In accordance with the Agreement dated January 1, 2001
between Executive and the Company, Executive previously consented, pursuant to
Section 14 of the Company’s Second Amended and Restated 1991 Stock Option Plan
(the “1991 Plan”), Section 6.2 of the Company’s 1997 Stock Option Plan, as
amended (the “1997 Plan”) and Section 6.2 of the Company’s 1998 Stock Option
Plan, as amended (the “1998 Plan,” and together with the 1991 Plan and the 1997
Plan, the “Plans”), that the Plans, as amended by the amendments to the
Accelerated Provisions of the Plans set forth on Exhibit A attached hereto,
shall govern and apply to all of Executive’s outstanding options under the
Plans, regardless of the date such options were granted. To the extent the
option agreements for Executive’s outstanding options under the Plans state
anything to the contrary, Executive and the Company have agreed that such option
agreement(s) are amended to be consistent with the foregoing sentence

8. Term of Employment. Executive’s employment with the Company is at the mutual
consent of Executive and the Company. Nothing in this Agreement is intended to
guarantee Executive’s continuing employment with the Company or employment for
any specific length of time. Accordingly, either Executive or the Company may
terminate the employment relationship at any time, with or without advance
notice and with or without cause. Upon termination of Executive’s employment for
any reason, in addition to any other payments that may be payable to Executive
hereunder, Executive (or Executive’s beneficiaries or estate) will be paid (in
each case to the extent not theretofore paid) within thirty (30) days following
Executive’s date of termination, except as provided in Section 9 below, (or such
shorter period that may be required by applicable law): (a) Executive’s annual
Base Salary through the date of termination, (b) any compensation previously
deferred by Executive (together with any interest and earnings therein),
(c) accrued but unused PTO, (d) reimbursable expenses incurred by Executive
prior to the termination date and (e) amounts under any other compensatory plan,
arrangement or program payment to which Executive may be entitled. This
Agreement constitutes a final and fully binding integrated agreement with
respect to the at-will nature of the employment relationship.

9. Termination of Employment/Severance Pay.

A. Termination Without Cause Not Following Change in Control. If Executive’s
employment is terminated by the Company without Cause at any time that is not
within two (2) years after a “Change in Control” (as defined below) of Health
Net, Inc., Executive will be entitled to receive, in equal monthly installments
beginning at the end of the first month following the termination of Executive’s
employment, provided Executive signs a Separation Agreement, Waiver and Release
of Claims substantially in the form attached hereto as Exhibit B, which is
incorporated into this Agreement by reference, a lump sum cash payment equal to
$6,000,000.

 

- 6 -



--------------------------------------------------------------------------------

For purposes of this Agreement, “Change in Control” is defined as any of the
following which occurs subsequent to the effective date of Executive’s
employment:

(i) A 51% change in beneficial ownership as a result of a single transaction of
all capital stock of Health Net, Inc.; ;

(ii) A change in the majority of outside directors of the Health Net, Inc. Board
of Directors over two years, which is unapproved by a majority of Health Net,
Inc.’s current Board of Directors;;

(iii) The sale of substantially all of Health Net, Inc.’s assets to an unrelated
third party; or

(iv) The liquidation or dissolution of Health Net, Inc.

B. Termination Without Cause or For Good Reason Following Change in Control. If
at any time within two (2) years after a Change in Control of Health Net, Inc.
Executive’s employment is terminated by the Company without cause or Executive
terminates Executive’s employment for “Good Reason” (as defined below) (by
giving the Company at least fourteen (14) days prior written notice of the
effective date of termination), then Executive will be entitled to receive, in
equal monthly installments beginning at the end of the first month following the
termination of Executive’s employment, provided Executive signs a Separation
Agreement, Waiver and Release of Claims substantially in the form attached
hereto as Exhibit B, which is incorporated into this Agreement by reference,
(i) a lump sum payment equal to $6,000,000, and (ii) Executive’s options that
vested prior to the date of Executive’s termination will continue to remain
exercisable for the shorter of, (x) a period of two years following Executive’s
date of termination, or (y) the options’ general termination date as set forth
in the applicable agreement evidencing the award of such options.

For purposes of this Agreement, the term “Good Reason” means any of the
following which occurs, without Executive’s consent, subsequent to the effective
date of a Change in Control as defined above:

(i) A material reduction in the scope of Executive’s position, duties,
responsibilities, salary or status with the Company;

(ii) A relocation of Executive’s office outside of California; or

(iii) The removal of Executive from his positions referred in Section 1 above as
determined by the Board of Directors existing as of the date of a Change of
Control, except in connection with the termination of Executive’s employment for
disability, normal retirement or cause, or by voluntary resignation other than
for Good Reason.

C. Voluntary Termination. Notwithstanding anything to the contrary in this
Agreement, whether express or implied, Executive may at any time terminate
Executive’s employment for any reason by giving the Company fourteen (14) days
prior written notice of the effective date of termination. In the event that
Executive voluntarily terminates employment with the Company (except for Good
Reason within two (2) years after a Change in Control of Health Net, Inc.), then
Executive shall not be eligible to receive any payments or continuation of
Benefits set forth in this Section 9).

 

- 7 -



--------------------------------------------------------------------------------

10. Withholding. All payments required to be made by the Company hereunder to
Executive or Executive’s estate or beneficiaries shall be subject to the
withholding of such amounts relating to taxes as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

11. Potential Tax Consequences for “Parachute” Payments.

A. Tax Gross-Up. Notwithstanding any other provisions of this Agreement, in the
event that (i) any payment or distribution by the Company to or for Executive’s
benefit (whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions result in a Change in Control or any person
affiliated with the Company or such person) (all such payments and
distributions, including the severance payments and benefits provided for in
Section 9 hereof (the “Severance Payments”), being hereinafter called (“Total
Payments”) would be subject (in whole or part) to the excise tax imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor provision enacted under the Code or any interest or penalties are
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”) and (ii) the amount of such Total Payments subject to such
Excise Tax exceeds $50,000, then the Company shall pay to Executive an
additional cash payment (the “Tax Gross-Up”) so that after receipt of such Tax
Gross-Up, the payment of any additional federal, state and local income taxes on
such Tax Gross-Up amount and the payment of any Excise Taxes, Executive shall
receive such net amount of Total Payments equal to the amount that Executive
would have received if no Excise Tax was due. If the amount of Total Payments
subject to the Excise Tax does not exceed $50,000, then the Tax-Gross-Up shall
not be paid and the Severance Payments shall be reduced (if necessary, to zero)
to the extent necessary so that no portion of the Total Payments is subject to
the Excise Tax.

B. Accounting Firm Determination. All determinations required to be made under
this Section 11, including whether and when a Tax Gross-Up is required and the
amount of such Tax Gross-Up and the assumptions to be utilized in arriving at
such determination, shall be made by the public accounting firm that,
immediately prior to the Change in Control, was the Company’s independent
auditor (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the receipt of notice from Executive that Executive has received Total
Payments, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any Tax
Gross-Up, as determined pursuant to this Section 11, shall be paid by the
Company to Executive within five (5) days of the receipt of the Accounting
Firm’s determination. If the Accounting Firm determines that no Excise Tax is
payable by Executive, then the Accounting Firm shall furnish to Executive a
written opinion that failure to report the Excise Tax on Executive’s applicable
federal income tax return would not result in the imposition of any tax
assessment or a negligence or similar penalty. As a result of any uncertainty in
the application of Section 4999 of the Code at the time of the determination by
the Accounting Firm hereunder, it is possible that Tax Gross-Up which will not
have been made by

 

- 8 -



--------------------------------------------------------------------------------

the Company should have been made (“Underpayment”), or that amount of the Tax
Gross-Up will exceed the amount required under Section 11(A) (“Overpayment”). In
the event that the Accounting Firm shall determine that an Underpayment or
Overpayment has occurred, either Executive or the Company, as applicable, shall
promptly reimburse the other for the amount of such Underpayment or Overpayment
that has occurred

C. Notifications. Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Tax Gross-Up. Such notification shall be given as soon as
practicable but no later than ten (10) business days after Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to Total Payments.

D. Payment Calculator. At the time that payments are made under this Section 11,
the Company shall provide Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from tax counsel, the Accounting Firm or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

12. Restrictive Covenants.

A. Non-Competition. Executive hereby agrees that, during the twelve (12)-month
period following a termination of Executive’s employment with the Company that
entitles Executive to receive severance benefits under this Agreement (the
“Restricted Period”), Executive shall not undertake any employment or activity
with a Competitor (as defined below) in any geographic area in which the Company
or any of its affiliates operate (the “Market Area”), which employment or
activity could call upon Executive to reveal, to make judgments on or otherwise
use any confidential business information or trade secrets of the business of
the Company or any of its affiliates to which Executive had access during
Executive’s employment with the Company. For purposes of this Section,
“Competitor” shall refer to Kaiser and its affiliates, and any publicly traded
or mutual health maintenance organization, healthcare management company,
physician group, insurance company or similar entity that provides managed
health care or related services similar to those provided by the Company or any
of its affiliates in the Market Area.

B. Modification of Restrictions. It is hereby further agreed that if any court
of competent jurisdiction shall determine that the restrictions imposed in this
Section 12 are unreasonable (including, but not limited to, the definition of
Market Area or Competitor or the time period during which this provision is
applicable), the parties hereto hereby agree to any restrictions that such court
would find to be reasonable under the circumstances.

C. Injunction Rights. Executive also acknowledges that the services to be
rendered by Executive to the Company are of a special and unique character,
which gives this Agreement a peculiar value to the Company or any of its
affiliates, the loss of which may not be reasonably or adequately compensated
for by damages in an action at law, and that a material

 

- 9 -



--------------------------------------------------------------------------------

breach or threatened breach by Executive of any of the provisions contained in
this Section 12 will cause the Company or any of its affiliates irreparable
injury. Executive therefore agrees that the Company may be entitled, in addition
to the remedies set forth above in this Section 12 and any other right or
remedy, to a temporary, preliminary and permanent injunction, without the
necessity of proving the inadequacy of monetary damages or the posting of any
bond or security, enjoining or restraining Executive from any such violation or
threatened violations.

13. Arbitration. Should disagreements arise with respect to this Agreement,
Executive and the Company agree to submit the matter to binding arbitration. As
provided in Section 12 of this Agreement, the Company shall also have the right
to pursue an equitable remedy pursuant to the applicable laws of Delaware with
respect to the non-compete, non-solicitation and confidentiality restrictions
set forth above. The prevailing party in either the arbitration and/or the
equitable remedy action shall recover all attorney’s fees and costs incurred.

14. Successors; Binding Agreement.

A. Survival Following Merger, Consolidation or Asset Transfer. This Agreement
shall not be terminated by any merger or consolidation of the Company whereby
the Company is or is not the surviving or resulting corporation or as a result
of any transfer of all or substantially all of the assets of the Company. In the
event of any such merger, consolidation or transfer of assets, the provisions of
this Agreement shall be binding upon the surviving or resulting corporation or
the person or entity to which such assets are transferred.

B. Survivor’s Assumption of Agreement. The Company agrees that concurrently with
any merger, consolidation or transfer of assets referred to in this Section 14,
it will cause any successor or transferee to unconditionally assume, by written
instrument delivered to Executive (or Executive’s beneficiary or estate), all of
the obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such merger, consolidation or
transfer of assets shall entitle Executive to compensation and other benefits
from the Company in the same amount and on the same terms as Executive would be
entitled hereunder if Executive’s employment were terminated without Cause. For
purposes of implementing the foregoing, the date on which any such merger,
consolidation or transfer becomes effective shall be deemed the date of
termination.

C. Enforceability. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive’s estate.

15. Section 409(A) of the Internal Revenue Code. It is the intention of the
Company and Executive that this Agreement not result in unfavorable tax
consequences to Executive under Section 409A of the Code, and the regulations
and guidance promulgated thereunder. Notwithstanding anything to the contrary
herein, if Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), any amounts (or benefits) otherwise
payable to or in respect of Executive pursuant to Section 9 of this Agreement
shall be delayed

 

- 10 -



--------------------------------------------------------------------------------

until the earliest date permitted by Section 409A(a)(2) of the Code. The Company
and Executive agree to cooperate in good faith in an effort to comply with
Section 409A of the Code including, if necessary, amending this Agreement based
on further guidance issued by the Internal Revenue Service from time to time,
provided that the Company shall not be required to assume any increased economic
burden in connection with such amendment.

16. Company Policies. Executive’s employment with the Company is subject to the
terms and conditions contained in the Company’s Associate Policy Manual (the
“Policy Manual”), the content of which is incorporated by reference herein.
Executive shall be required to read, understand and comply with the policies
contained in the Policy Manual.

17. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected and the parties shall use their best
efforts to find an alternative way to achieve the same result.

18. Integrated Agreement. This Agreement supersedes any prior agreements,
representations or promises of any kind, whether written, oral, express or
implied between the parties hereto with respect to the subject matters herein,
including, but not limited to, the Prior Employment Agreement. It constitutes
the full, complete and exclusive agreement between Executive and the Company
with respect to the subject matters herein. This Agreement cannot be changed
unless in writing, signed by Executive and the General Counsel of the Company
and approved by the Board . The Company acknowledges and agrees that nothing
contained herein shall be deemed to supercede, amend or otherwise modify the
terms of the Indemnification Agreement dated December 17, 2004 between Executive
and the Company.

19. Waiver. No waiver of any default hereunder shall operate as a waiver of any
subsequent default. Failure by either party to enforce any of the terms or
conditions of this Agreement, for any length of time or from time to time, shall
not be deemed to waive or decrease the rights of such party to insist thereafter
upon strict performance by the other party.

20. Notices. All notices and communications required or permitted hereunder
shall be in writing and shall be deemed given (a) if delivered personally,
(b) one (1) business day after being sent by Federal Express or a similar
commercial overnight service, or (c) three (3) business days after being mailed
by registered or certified mail, return receipt requested, prepaid and addressed
to the following addresses, or at such other addresses as the parties may
designate by written notice in the manner aforesaid:

 

If to the Company:

  

Health Net, Inc.

21650 Oxnard Street, 22nd Floor

Woodland Hills, CA 91367

Attention: General Counsel

If to the Executive:   

Jay M. Gellert

21650 Oxnard Street, 22nd Floor

Woodland Hills, CA 91367

 

- 11 -



--------------------------------------------------------------------------------

21. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware without regard to the principle of
conflicts of laws. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

22. Survival and Enforcement. Sections 3, 8, 9, 11, 12, 13 and 14 of this
Agreement and any rights and remedies arising out of this Agreement shall
survive and continue in full force and effect in accordance with the respective
terms thereof, notwithstanding any termination of this Agreement or Executive’s
employment. The parties agree that the Company would be damaged irreparably in
the event any provision of Sections 3, 12 and 14 of this Agreement were not
performed in accordance with its terms or were otherwise breached and that money
damages would be an inadequate remedy for any such nonperformance or breach.
Therefore, the Company or its successors or assigns shall be entitled in
addition to other rights and remedies existing in their favor, to an injunction
or injunctions to prevent any breach or threatened breach of any of such
provisions and to enforce such provisions specifically (without posting a bond
or other security).

23. Acknowledgement. Executive acknowledges that Executive has had the
opportunity to discuss the content of this Agreement with and obtain advice from
Executive’s attorney, have had sufficient time to and have carefully read and
fully understood all of the provisions of this Agreement, and Executive is
knowingly and voluntarily entering into this Agreement. Executive further
acknowledges that Executive is obligated to become familiar with and comply at
all times with all written policies of the Company.

[Signature Page to Follow]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date set forth above.

 

Executive     Health Net, Inc. By:   /S/    JAY M. GELLERT     By:  
/S/    KARIN MAYHEW

Name:

Title:

 

Jay M. Gellert

President and

Chief Executive Officer

   

Name:

Title:

 

Karin Mayhew

Senior Vice President

Organization Effectiveness

 

cc: Linda V. Tiano

     Karin Mayhew

     Debbie J. Colia/Jay M. Gellert Personnel File

 



--------------------------------------------------------------------------------

EXHIBIT A

Amendment to Second Amended and Restated 1991 Stock Option Plan

The Health Net, Inc. Second Amended and Restated 1991 Stock Option Plan (the
“1991 Plan”) is hereby amended to delete paragraph 8 of the 1991 Plan in its
entirety and to replace it with the following new paragraph 8:

“8. ACCELERATION OF OPTIONS AND RESTRICTED SHARES.

Notwithstanding any contrary waiting period or installment period in any Stock
Option Agreement or any Restriction Period in any Restricted Shares Agreement or
in the Restated 1991 Plan, each outstanding Option granted under the Restated
1991 Plan shall, except as otherwise provided in the applicable Stock Option
Agreement, become exercisable in full for the aggregate number of shares covered
thereby, and each Restricted Share, except as otherwise provided in the
Restricted Shares Agreement, shall vest unconditionally, in the event (i) the
Company shall consummate (a) any consolidation or merger of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
shares of Common Stock are converted into cash, securities or other property,
other than a Merger, or (b) any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, or (c) the liquidation or dissolution of the
Company, or (ii) any person (as such term is defined in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), corporation or other entity (other than the
Company or any employee benefit plan sponsored by the Company or any Subsidiary)
(A) shall purchase any Common Stock of the Company (or securities convertible
into the Company’s Common Stock) for cash, securities or any other consideration
pursuant to a tender offer or exchange offer, without the prior consent of the
Board, and (B) shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20 percent or more of the combined voting power of the then
outstanding securities of the Company ordinarily (and apart from rights accruing
under special circumstances) having the right to vote in the election of
directors (calculated as provided in paragraph (d) of such Rule 13d-3 in the
case of rights to acquire the Company’s securities), or (iii) during any period
of two consecutive years, individuals who at the beginning of such period
constitute the entire Board shall cease for any reason to constitute a majority
thereof unless the election, or the nomination for election by the Company’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period, or (iv) there occurs such other transactions involving a significant
issuance of voting stock or change in the composition of the Board that the
Board determines to be an accelerating event under this paragraph 8. Any
transaction referred to in the foregoing clause (i) is herein called a
Consummated Transaction, any purchase pursuant to a tender offer or exchange
offer or otherwise as described in the foregoing clause (ii) is herein called a
Control Purchase, the cessation of individuals constituting a majority of the
Board as described in the foregoing clause (iii) is herein called a Board Change
and such other transactions as described in the foregoing clause (iv) is herein
called an “Other Accelerating Event”. The Stock Option Agreement and Restricted
Shares Agreement evidencing Options or Restricted Shares granted under the
Restated 1991 Plan may contain such provisions limiting the acceleration of the
exercisability of Options and the acceleration of the vesting of Restricted
Shares as provided in this paragraph 8 as the Committee deems appropriate to
ensure that the penalty provisions of Section 4999 of the Code, or any successor
thereto in effect at the time of such acceleration, will not apply to any stock,
cash or other property received by the Holder from the Company.”

 

A-1



--------------------------------------------------------------------------------

The 1991 Plan is hereby further amended to delete all references to “Approved
Transaction” in the 1991 Plan and to replace all such references with
“Consummated Transaction.”

Amendment to 1997 Stock Option Plan

The Health Net, Inc. 1997 Stock Option Plan (the “1997 Plan”) is hereby amended
to delete subsection 6.8(b) of the 1997 Plan in its entirety and to replace it
with the following new subsection 6.8(b):

“(b) Definition of Change in Control. A “Change in Control” shall mean:

(i) Consummated Transaction. Consummation of (a) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of Common Stock are converted into cash, securities
or other property, other than a Merger, or (b) any sale, lease, exchange, or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company, or (c) the liquidation or
dissolution of the Company;

(ii) Control Purchase. The purchase by any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), corporation or other entity
(other than the Company or any employee benefit plan sponsored by an Employer)
of any Common Stock of the Company (or securities convertible into the Company’s
Common Stock) for cash, securities or any other consideration pursuant to a
tender offer or exchange offer, without the prior consent of the Board and,
after such purchase, such person shall be the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the then outstanding securities of the Company ordinarily (and apart
from rights accruing under special circumstances) having the right to vote in
the election of directors (calculated as provided in Section (d) of such Rule
13d-3 in the case of rights to acquire the Company’s securities);

(iii) Board Change. A change in the composition of the Board during any period
of two consecutive years, such that individuals who at the beginning of such
period constitute the entire Board shall cease for any reason to constitute a
majority thereof unless the election, or the nomination for election by the
Company’s stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; or

(iv) Other Transactions. The occurrence of such other transactions involving a
significant issuance of voting stock or change in the composition of the Board
that the Board determines to be a Change in Control for purposes of the Plan.

The Agreement evidencing options or Restricted Stock granted under the Plan may
contain provisions limiting the acceleration of the exercisability of options
and the acceleration of the vesting of Restricted Stock as provided in this
Section as the Committee deems appropriate to

 

A-2



--------------------------------------------------------------------------------

ensure that the penalty provisions of Section 4999 of the Code, or any successor
thereto in effect at the time of such acceleration, will not apply to any stock,
cash or other property received by the holder from the Company.”

Amendment to the 1998 Stock Option Plan

The Health Net, Inc. 1998 Stock Option Plan, as amended (the “1998 Plan”), is
hereby further amended to delete subsection 6.8(b) of the 1998 Plan in its
entirety and to replace it with the following new subsection 6.8(b):

“(b) Definition of Change in Control. A “Change in Control” shall mean:

(i) Consummated Transaction. Consummation of (a) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of Common Stock are converted into cash, securities
or other property, other than a Merger, or (b) any sale, lease, exchange, or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company, or (c) the liquidation or
dissolution of the Company;

(ii) Control Purchase. The purchase by any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), corporation or other entity
(other than the Company or any employee benefit plan sponsored by an Employer)
of any Common Stock of the Company (or securities convertible into the Company’s
Common Stock) for cash, securities or any other consideration pursuant to a
tender offer or exchange offer, without the prior consent of the Board and,
after such purchase, such person shall be the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the then outstanding securities of the Company ordinarily (and apart
from rights accruing under special circumstances) having the right to vote in
the election of directors (calculated as provided in Section (d) of such Rule
13d-3 in the case of rights to acquire the Company’s securities);

(iii) Board Change. A change in the composition of the Board during any period
of two consecutive years, such that individuals who at the beginning of such
period constitute the entire Board shall cease for any reason to constitute a
majority thereof unless the election, or the nomination for election by the
Company’s stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; or

(iv) Other Transactions. The occurrence of such other transactions involving a
significant issuance of voting stock or change in the composition of the Board
that the Board determines to be a Change in Control for purposes of the Plan.

The Agreement evidencing Options or Restricted Stock granted under the Plan may
contain such provisions limiting the acceleration of the exercisability of
options and the acceleration of the vesting of Restricted Stock as provided in
this Section as the Committee deems appropriate to ensure that the penalty
provisions of Section 4999 of the Code, or any successor thereto in effect at
the time of such acceleration, will not apply to any stock, cash or other
property received by the holder from the Company.”

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF SEPARATION AGREEMENT, WAIVER AND RELEASE OF CLAIMS]

This SEPARATION AGREEMENT, WAIVER AND RELEASE OF CLAIMS (this “Separation
Agreement and Release”) is made and entered into as of the dates set forth on
the signature pages hereto by and between Health Net, Inc. and its affiliates
and subsidiaries (hereinafter referred to as the “Company”) and [EXECUTIVE NAME]
(hereinafter referred to as the “Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of [DATE] (the “Employment Agreement”) and are entering into this Separation
Agreement and Release as a condition to Executive’s receipt of a severance
payment thereunder (capitalized terms used but not defined herein shall have the
meanings set forth in the Employment Agreement).

NOW, THEREFORE, the Company and Executive agree as follows:

 

1. Executive’s employment with the Company will terminate on [TERM DATE] (the
“Termination Date”). Upon termination of employment, Executive will not
represent to anyone that he is an employee of the Company and will not say or do
anything purporting to bind the Company. Upon Executive’s termination of
employment, Executive shall be deemed to have resigned from all other positions
with the Company, if any, held by Executive.

 

2. Executive’s termination of employment with the Company shall be considered a
[DESCRIBE TYPE OF TERMINATION] under the Employment Agreement, and Executive is
therefore eligible to receive [DESCRIBE PAYMENTS AND OTHER BENEFITS TO BE
RECEIVED (SEVERANCE, BENEFIT CONTINUATION/COBRA, ETC.].

 

3. Executive acknowledges that all unused accrued vacation and unused personal
absence time will be paid in Executive’s final regular paycheck in keeping with
the Company’s policy and practice or such shorter time as may be required by
applicable law. Executive further acknowledges that no further
vacation/paid-time-off or other benefits will accrue after the Termination Date.

 

4. Executive’s participation in all Company employee benefit plans as an active
employee shall cease on the Termination Date, and Executive shall not be
eligible to make contributions to or to receive Company matching contributions
under the Health Net, Inc. 401(k) Associate Savings Plan, or to make any
deferrals pursuant to any deferred compensation plan of the Company after the
Termination Date (it being understood that Executive shall be entitled to all
vested benefits accrued as of the date hereof under the Company’s 401(k) Savings
Plan and any deferred compensation plan). If, immediately prior to the
Termination Date, Executive participates in any Company employee welfare benefit
plan, Executive’s participation in such plan shall continue on the same terms
and conditions, including the same co-payment terms, until 11:59 p.m. (Pacific
Time) on the last day of the month in which the Termination Date occurs.

 

B-1



--------------------------------------------------------------------------------

5. In partial consideration of the Company providing Executive the payments and
benefits set forth above and as a condition to receive such payments and
benefits, which Executive acknowledges he is not otherwise entitled to receive,
Executive freely and voluntarily enters into this Separation Agreement and
Release and, by signing this Separation Agreement and Release, Executive, on his
own behalf and on behalf of his heirs, beneficiaries, successors,
representatives, trustees, administrators and assigns, hereby waives and
releases the Company, and each of its past, present and future officers,
directors, shareholders, employees, consultants, accountants, attorneys, agents,
managers, insurers, sureties, parent and sister corporations, divisions,
subsidiary corporations and entities, partners, joint venturers, affiliates,
beneficiaries, successors, representatives and assigns, from any and all claims,
demands, damages, debts, liabilities, controversies, obligations, actions or
causes of action of any nature whatsoever, whether based on tort, statute,
contract, indemnity, rescission or any other theory of recovery, including but
not limited to claims arising under federal, state or local laws prohibiting
discrimination in employment, including Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1870, as amended, claims of disability
discrimination under the Americans with Disabilities Act, the Age Discrimination
in Employment Act, as amended (“ADEA”), the Worker Adjustment and Retraining
Notification Act (“WARN”), or claims growing out of any legal restrictions on
the Company’s right to terminate its employees and whether for compensatory,
punitive, equitable or other relief, whether known, unknown, suspected or
unsuspected, against the Company, including without limitation claims which may
have arisen or may in the future arise in connection with any event which
occurred on or before the date of Executive’s execution of this Separation
Agreement and Release. The provisions in this paragraph do not extend to any
rights Executive may have to enforce the terms of this Agreement and are not
intended to prohibit Executive from filing a claim for unemployment insurance.

 

6. Executive expressly waives any right or claim of right to assert hereafter
that any claim, demand, obligation and/or cause of action has, through
ignorance, oversight or error, been omitted from the terms of this Separation
Agreement and Release. Executive makes this waiver with full knowledge of his
rights and with specific intent to release both his known and unknown claims,
and therefore specifically waives the provisions of Section 1542 of the Civil
Code of California or other similar provisions of any other applicable law,
which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Executive understands and acknowledges the significance and consequence of this
Separation Agreement and Release and of such specific waiver of Section 1542,
and expressly agrees that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands, obligations and causes of
action herein above specified.

 

B-2



--------------------------------------------------------------------------------

7. Executive shall not initiate or cause to be initiated against the Company any
compliance review, suit, action, investigation or proceeding of any kind, or
voluntarily participate in same, individually or as a representative, witness or
member of a class, under contract, law or regulation, federal, state or local,
pertaining to any matter related to his employment with the Company, unless
Executive first cooperates in making his allegations known to the Company for
the Company to take corrective action at a time and place designated by the
Company. Executive represents and warrants that he has not, to date, initiated
(or caused to be initiated) any such review, suit, action, investigation or
proceeding; provided, however, that nothing in this Section 7 shall restrict
Executive’s ability to challenge the validity of any release herein of ADEA
claims nor to any suit or action brought by Executive to assert such a
challenge. In addition, Executive shall, without further compensation, cooperate
with and assist the Company in the investigation of, preparation for or defense
of any actual or threatened third party claim, investigation or proceeding
involving the Company or its predecessors or affiliates and arising from or
relating to, in whole or in part, Executive’s employment with the Company or its
predecessors or affiliates for which the Company requests Executive’s
assistance, which cooperation and assistance shall include, but not be limited
to, providing testimony and assisting in information and document gathering
efforts. In this connection, it is agreed that the Company will use its
reasonable best efforts to assure that any request for such cooperation will not
unduly interfere with Executive’s other material business and personal
obligations and commitments.

 

8. Executive agrees he will return to the Company immediately upon termination
any building keys, security passes or other access or identification cards and
any Company property that was in his possession, including but not limited to
any documents, credit cards, computer equipment, mobile phones or data files.
Executive agrees to clear all expense accounts and pay all amounts owed on any
corporate credit cards which the Company previously issued to Executive, subject
to the Company’s obligation to reimburse Executive for any properly reimbursable
business expenses in accordance with the Company’s expense policies and
procedures then in effect.

 

9. Executive shall not, without the Company’s written consent by an authorized
representative, at any time prior or subsequent to the execution of this
Separation Agreement and Release, disclose, use, remove or copy any
confidential, trade secret or proprietary information he acquired during the
course of his employment by the Company, including without limitation, any
technical, actuarial, economic, financial, procurement, provider, customer,
underwriting, contractual, managerial, marketing or other information of any
type that has economic value in the business in which the Company is engaged,
but not including any previously published information or other information
generally in the public domain.

 

10.

In addition to any other part or term of this Separation Agreement and Release
or the Employment Agreement, Executive agrees that he will not, (a) [a period of
one (1) year] [the six (6) month period] for a period of one (1) year from the
date of this Agreement, irrespective of the reason for the termination, either
directly or indirectly, on his own behalf or on behalf of any other person:
(1) make known to any person, firm, corporation or other entity of any type, the
names and addresses of any of the Company’s customers, enrollees or providers or
any other information pertaining to them; or (2) disrupt, solicit

 

B-3



--------------------------------------------------------------------------------

or influence or attempt to solicit, disrupt or influence any of the Company’s
customers, providers, vendors, agents or independent contractors with whom the
Executive became acquainted during the course of employment or service for the
purpose of terminating such a person’s or entity’s relationship with the Company
or causing such a person or entity to associate with a competitor of the
Company, and (b) [a period of one (1) year] [the six (6) month period] following
the Termination Date undertake any employment or activity prohibited by the
Employment Agreement. The prohibitions of this paragraph are not intended to
deny employment opportunities within the Executive’s field of employment but are
limited only to those prohibitions necessary to protect the Company from unfair
competition. In addition, Executive agrees that, for [a period of one (1) year]
[the six (6) month period] following the Termination Date, he shall not,
directly or indirectly solicit, interfere with, hire, offer to hire or induce
any person, who is or was an employee of the Company or any of its affiliates at
the time of such solicitation, interference, hiring, offering to hire or
inducement, to discontinue his/her relationship with the Company or any of its
affiliates or to accept employment by, or enter into a business relationship
with, Executive or any other entity or person.

 

11. Executive further agrees that, in exchange for the consideration set forth
in Section 2 hereof, Executive shall not make any disparaging comments and/or
statements to anyone either orally or in writing about the Company and/or its
employees.

 

12. Nothing contained herein shall be construed as an admission of any wrongful
act, including but not limited to violation of any contract, express or implied,
or any federal, state or local employment laws or regulations, and nothing
contained herein shall be used for any purpose except in proceedings related to
the enforcement of this Separation Agreement and Release.

 

13. If any part or term of this Separation Agreement and Release is held invalid
or unenforceable by any court or arbitrator, such invalidity or unenforceability
shall not affect in any way the validity or enforceability of any other part or
term of this Separation Agreement and Release. In addition, if any court of
competent jurisdiction construes the covenants contained in Section 10 hereof,
or any part thereof, to be unenforceable in any respect, the court may reduce
the duration or scope to the extent necessary so that the provision is
enforceable, and the provision, as reduced, shall then be enforceable.

 

14. Executive agrees and acknowledges that this Separation Agreement and Release
recites all payments and benefits Executive is entitled to receive hereunder and
under the Employment Agreement, and that no other payments or benefits will be
asserted or requested by Executive.

 

15.

The Executive acknowledges that he has had an opportunity to consult and be
represented by counsel of his own choosing in the review of this Separation
Agreement and Release, and that he has been advised by the Company to do so,
that the Executive is fully aware of this Separation Agreement and Release and
of its legal effect, that the preceding paragraphs recite the sole consideration
for this Separation Agreement and Release, and that Executive enters into this
Separation Agreement and Release freely, without coercion, and based on the
Executive’s own judgment and not in reliance upon any representation or promise
made by the other party, other than those contained herein.

 

B-4



--------------------------------------------------------------------------------

There may be no modification of the terms of this Separation Agreement and
Release except in writing signed by the parties hereto including an
appropriately authorized officer of the Company.

 

16. This Separation Agreement and Release constitutes the full, complete and
exclusive agreement between Executive and the Company with respect to the
subject matters herein and supersedes any prior agreements, representations or
promises of any kind, whether written, oral, express or implied, with respect to
the subject matters herein. This Separation Agreement and Release cannot be
changed unless in writing, signed by Executive and an authorized officer of the
Company.

 

17. If there is any dispute between the Company and Executive over the terms or
obligations under this Separation Agreement and Release, that dispute shall be
resolved by binding arbitration before a single neutral arbitrator who shall be
a retired judge. The arbitration shall proceed in accordance with the
then-current rules of the Commercial American Arbitration Association to the
extent not inconsistent with this Separation Agreement and Release. The judgment
of the arbitrator shall be final, binding and nonappealable, and may be entered
in any state or federal court having jurisdiction thereafter. The arbitrator
shall be bound to apply and follow the applicable state or federal laws in
reaching a decision in this matter. Any disagreement regarding whether a dispute
is required to be arbitrated pursuant to this Separation Agreement and Release
shall be decided by the arbitrator. The Federal Arbitration Act, 9 U.S.C.
Sections 1-16, shall govern the interpretation and enforcement of this
Section 17. The prevailing party will be entitled to recover reasonable
attorney’s fees and costs incurred in any action to enforce or defend this
Separation Agreement and Release.

 

18. This Separation Agreement and Release shall be construed and governed by the
laws of the State of Delaware.

EXECUTIVE ACKNOWLEDGES BY SIGNING BELOW that (i) Executive has not relied upon
any representations, written or oral, not set forth in this Separation Agreement
and Release; (ii) at the time Executive was given this Separation Agreement and
Release Executive was informed in writing by the Company that (a) Executive had
at least 21 days in which to consider whether Executive would sign the
Separation Agreement and Release and (b) Executive should consult with an
attorney before signing the Separation Agreement and Release; and
(iii) Executive had an opportunity to consult with an attorney and either had
such consultations or has freely decided to sign this Separation Agreement and
Release without consulting an attorney.

Executive further acknowledges that he may revoke acceptance of this Separation
Agreement and Release by delivering a letter of revocation within seven (7) days
after the later of the dates set forth below addressed to: Health Net, Inc.,
Organization Effectiveness Department, 21650 Oxnard Street, Woodland Hills,
California 91367, Attention: Karin Mayhew.

Finally, Executive acknowledges that he understands that this Separation
Agreement and Release will not become effective until the eighth (8th) day
following his signing this Separation Agreement and Release and that if
Executive does not revoke his acceptance of the terms of this Separation
Agreement and Release within the seven (7) day period following the date on
which

 

B-5



--------------------------------------------------------------------------------

Executive signs this Separation Agreement and Release as set forth above, this
Separation Agreement and Release will be binding and enforceable.

[Signature Page Follows]

 

B-6



--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Separation
Agreement and Release as of the dates set forth below.

 

Executive     Health Net, Inc. By:   [EXHIBIT COPY]     By:   [EXHIBIT COPY]

Name:

Title:

     

Name:

Title:

  Dated:   [TO BE INSERTED]     Dated:   [TO BE INSERTED]

 

B-7